Citation Nr: 0931731	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
disability as secondary to an undiagnosed illness.

2.  Entitlement to service connection for disability of the 
left hip, including subchondral cyst formation, as secondary 
to an undiagnosed illness.

3.  Entitlement to service connection for lumbar spine 
disability as secondary to an undiagnosed illness.

4.  Entitlement to service connection for cervical spine 
disability as secondary to an undiagnosed illness.

5.  Entitlement to service connection for right ankle 
disability as secondary to an undiagnosed illness.

6.  Entitlement to service connection for left ankle 
disability as secondary to an undiagnosed illness.
7.  Entitlement to service connection for right knee 
disability as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part, a November 2005 RO rating decision denied 
service connection claims for bilateral hip disability, 
subchondral cyst formation of the left hip, lumbar spine 
disability, and cervical spine disability.  The RO also 
denied applications to reopen claims of service connection 
for right knee, right ankle, and left ankle disabilities.  

In September 2007, the Board found that new and material 
evidence had been submitted to reopen the claims of service 
connection for right knee, right ankle, and left ankle 
disabilities; and remanded to the RO all the claims set forth 
on the cover page of this decision for further development 
and consideration. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

VA examinations were conducted by a VA physician's assistant 
(PA) in November 2008.  Such an individual, identified as a 
PA, may be adequately trained and qualified to conduct 
physical examinations and render opinions if properly 
supervised by appropriate VA personnel.  However, the 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a, 
clearly requires that reports of physical examinations 
conducted by a PA be signed by a physician.  The examination 
report was not reviewed and not signed by a physician, as 
required.

In view of the foregoing, further examination of the Veteran 
is necessary.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran submit any 
additional evidence pertinent to his 
claims.

2.  Schedule the Veteran for appropriate 
VA examinations for his joint disorders.  
The Veteran's claims folder must be made 
available for review in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.

The examiner should determine whether the 
Veteran manifests fibromyalgia.

The examiner should render an opinion as 
to whether the Veteran has (1) objective 
indications of any chronic disabilities 
involving the right hip, left hip, lumbar 
spine, cervical spine, right knee, right 
ankle and left ankle, manifesting as 
'signs' in the medical sense of objective 
evidence perceptible to an examiner, and, 
if so; (2) identify any known clinical 
diagnosis of each disorder, or note that 
the objective indications of chronic 
disability as revealed by medical signs 
are not attributable to a known clinical 
diagnosis.

The examiner should further render 
opinions as to whether any of the known 
clinical diagnoses of disability 
involving the right hip, left hip, lumbar 
spine, cervical spine, right knee, right 
ankle, and left ankle are at least as 
likely related to injury or disease 
during active service and/or had their 
onset during active service.

The examiner must provide a complete 
rationale for all opinions and 
conclusions reached.  In arriving at 
diagnoses and opinions, the examiners 
should specifically discuss the 
significance of the Veteran's in-service 
treatment for right knee pain in June 
1999; a first degree right ankle sprain 
in August 2000; a pulled right calf 
muscle in October 2000; a right ankle 
sprain in August 2001; a grade I sprain 
versus strain of the left ankle in March 
2002; report of recurrent back pain on 
the February 2002 separation examination; 
and the December 2005 medical statement 
of "apparent fibromyalgia."

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
claimant and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

